DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11 and 23-42 are pending in the application.

Response to Arguments
Applicant's arguments filed Nov. 19, 2020 have been fully considered.  Some are persuasive and some are not.  Details follow.
Regarding the Drawing Objections – Claim 28 was amended.  Figure 1 was amended.  Applicant persuasively argued that the Drawing Objections should be withdrawn.  (See Applicant’s Remarks Pages 9-10).  This is done below.
Regarding the Rejections under § 112(b) for indefiniteness –
Claim 11’s preamble (and Claim 35’s preamble) recites, “A device for continuously feeding or extracting a fluid containing divided solids,” and it is unclear from the body of the claim, how the claimed device functions continuously.
Applicant argues that the term “sliding” in the limitation:
a string of pistons connected together by a chain and sliding in the tube sealingly . . . . 
indicates the device functions continuously because, “The device is able to feed fluid into the chambers in the tube and extract fluid from the chambers with continuous action due to the sliding of the pistons.”
These arguments are unpersuasive because the string of pistons connected together by a chain and sliding in the tube sealingly, could stop, and not meet the functional limitation of the claimed device functioning continuously.  The suggestion is to recite that the string of pistons, attached to the chain, forms an endless loop passing through the tube to continuously feed or extract a fluid containing divided solids.  (See Original Disclosure Figure 1 and Page 3, lines 20-21)  The rejection is maintained below.
Claim 11 (and Claim 35) were amended and Applicant persuasively argued that the variously recited chambers have the necessary antecedent basis, and that the relevant rejections under § 112(b) should be withdrawn.  (See Applicant’s Remarks Page 10)  This is done below.
Regarding the term “pressure reducer” – Applicant noted that the term does not appear in Claim 11 (or in Claim 35).  (See Applicant’s Remarks Page 10)  Applicant is correct.  The Examiner’s mistake is corrected in the “Claim Rejections – 35 USC § 112” below.  
Regarding the term “pressure reducer” – Applicant persuasively argues “Claims 24-28 recite ‘pressure reducers’ which denotes the name of the device and covers a number of elements available to reduce pressure,” and that the relevant rejections under § 112(b) should be withdrawn.  (See Applicant’s Remarks Page 10)  This is done below.
Regarding Claims 35-42 – Claims 35-38 and 40-41 were amended.  Applicant persuasively argued that antecedent basis issues were addressed, the instant claims are clear, and that the relevant rejections under § 112(b) should be withdrawn.  (See Applicant’s Remarks Page 10)  This is done below.  

Regarding the Rejections under § 103 – 
Claims 11 and 35 are each rejected under § 103 over Guzdar, in view of Frisch et al.  Claim 11’s combination statement and reasoning, follows.  Claim 35’s combination statement and reasoning are similar.
Guzdar discloses the chambers, fluid feeds, and the fluid vents (see Guzdar Figure 11, and annotated Figures 2 and 8 below).
Guzdar discloses the claimed invention except each fluid feed of the fluid feeds is at the wall of the tube instead of penetrating the wall of the tube; and each fluid vent of the fluid vents is at the wall of the tube instead of penetrating the wall of the tube, i.e.:
each fluid feed of the fluid feeds at a wall of the tube; and
each fluid vent of the fluid vents at a wall of the tube.

Regarding Claims 30-32, which depend on Claim 11 – Guzdar discloses the pressure reducers (“The dynamic motion of pistons 12 in the sealing tube acts as a pressure reducer,” see Guzdar 3:26-27, i.e. the pressure reducer is the clearance between sealing tube 24 and piston 12), except for the pressure reducers including calibrated valves, i.e.

Claim 31 – wherein the second pressure reducers are calibrated valves.
Claim 32 – wherein the pressure reducers are calibrated valves.

Like Guzdar, Frisch et al. discloses an “apparatus for dispensing or supplying pulverized fuel under pressure to a consumer . . . for instance a high pressure gasification reactor.” (See Frisch et al. [0010]) (See Guzdar 1:6-17) Frisch et al. further teaches feeding the fluid “directly via the restriction of the feed line (i.e. analogous to the disclosed tube with its restriction chambers, each restriction chamber being formed between two consecutive sealing pistons 12 sliding within the disclosed tube),” using a “control valve,” “in order to eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner.”  (See Frisch et al. [0010] and Figure 1 with each fixed restriction 3.6 (i.e. disclosed chamber) in a pulverized fuel feed line 3.2 (i.e. the disclosed tube) having fluid fed or withdrawn via control valve 3.4 “in order to eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner.”)
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to add calibrated valves outside and along the Guzdar tube, to feed fluid into or withdraw fluid from the Guzdar tube, as taught by Frisch et al., such that Guzdar, in view of Frisch et al., disclose:
Claim 30 – wherein the first pressure reducers are calibrated valves.
Claim 31 – wherein the second pressure reducers are calibrated valves.
Claim 32 – wherein the pressure reducers are calibrated valves.

since:
A).	Like Guzdar, Frisch et al. discloses an “apparatus for dispensing or supplying pulverized fuel under pressure to a consumer . . . for instance a high pressure gasification reactor” (see Frisch et al. [0010]) (see Guzdar 1:6-17); and
B). Frisch et al. states at [0010], that such a valve arrangement is constructed “in order to eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner,” which would be of interest to Guzdar who, like Frisch et al., is “feeding . . . materials from a low pressure to a high pressure region” (see Guzdar 1:6-17), i.e. from a dispensing vessel to a consumer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the calibrated valves to the tube with conduits penetrating the tube, the conduits serving as fluid feeds and fluid vents, i.e.,
each fluid feed of the fluid feeds penetrating a wall of the tube; and
each fluid vent of the fluid vents penetrating a wall of the tube,

as taught by Frisch et al., because if there were no conduits penetrating the wall of the tube, the calibrated valves would not be able to fulfill their function and “eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner.” (See Frisch et al. [0010] and Figure 1, teaching that each restriction 3.6 (i.e. the disclosed chamber in the tube) in pulverized fuel feed line 3.2 (i.e. the disclosed tube) has fluid fed into or withdrawn from the conduit, serving as a fluid feed or fluid vent, each conduit having control valve 3.4 “in order to eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner”)
Regarding Claim 11 – Applicant argues that the restriction 3.6 is a “throttle 3.6,” which is not analogous to restriction 3.6 being the disclosed chamber in the tube as in the rejection for Claim 11, and references Frisch et al. Paragraph [0020] for support of this position.  Applicant further argues that, “Even if this asserted modification is made . . . plural fluid feeds and plural fluid vents each respectively feeding and discharging fluid cannot correspond to the valve 3.4” because “only one valve 3.4 is disposed for each tube 3.2” – and there is no need for more than one throttle 3.6 / valve 3.4 for each tube 3.2 because Frisch et al. does not teach pistons.  (See Applicant’s Remarks Pages 11-12)
Regarding Claim 35 – Applicant makes similar arguments to those of Claim 11.  Applicant further argues that the “network” taught by Frisch et al. “does not enable a discharge of divided solids by fluid flow out of a tube.”  (See Applicant’s Remarks Pages 12-13)
These arguments are unpersuasive because Applicant is arguing against a rejection that does not exist.  According to Frisch et al., restriction 3.6 is “a fixed restriction” or a “fixed throttle facility,” not the “throttle” that Applicant is arguing – and, according to Frisch et al., “Venturi tubes, diaphragms, tube assemblies and permanently integrated uncontrolled valves are considered as a fixed throttle facility 3.6.” (See Frisch et al. [0010] and [0020]).  Frisch et al.’s “fixed restriction” that is a “tube assembly” is analogous to the Guzdar tube, with chambers in the tube, each chamber formed between two consecutive pistons of the string of pistons, each chamber having its own pressure (see Rejection for Claim 11 below).
Regarding Applicant’s arguments that Frisch et al. does not teach pistons in the tube and has no need for multiple control valves on a single tube – These arguments are unpersuasive because Guzdar was referenced for the pistons in the tube, not Frisch et al. as Applicant is arguing.  Guzdar discloses pistons in the tube creating plural chambers, each with its own pressure that is advantageously controllable with a control valve as taught by Frisch et al. – and, as such, there can be plural control valves, unlike Applicant is arguing.  Since the disclosed control valves are “control” valves, fluid can be both fed and vented to the chambers – and, as such, the Combination discloses plural fluid feeds and plural fluid vents, unlike Applicant is arguing.  Note that each chamber has its own pressure, so there is no need for more than one control valve per chamber.
Regarding Claim 35 and Applicant’s arguments – These arguments are unpersuasive because Applicant is making similar arguments to those already addressed above regarding Claim 11.  (See above two paragraphs)
Regarding Applicant’s “Frisch et al. network not enabling discharge of divided solids” argument – Claim 35 recites:
Claim 35.  A device . . . comprising . . . 
a network . . . 
a feed of the divided solids at the inlet of the tube . . . 
the flow discharge also enabling a discharge of divided solids.
 
The Rejection for Claim 35 is over Guzdar, in view of Frisch et al.  The above limitations are disclosed as follows, with the claim language in bold-faced font.
Claim 35.  Guzdar discloses a device (Figure 11 with the sphincter disclosed in Figures 2-3 and at 2:65-3:1, 3:17-40, and annotated Figures 2 and 8 below) . . . comprising . . . 
a network (network is the system of interconnected fluid-carrying parts) . . . 
a feed of the divided solids (coal introduced at hopper 20, see 2:47-60) at the inlet (inlet where sealing pistons 12 enter sealing tube 24) of the tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a), as disclosed in Figure 11 . . . 
the flow discharge (flow discharge is interface from first transfer tank 150a into pipe 160a) also enabling a discharge of divided solids, as the flow discharge returns fluid back upstream through dryer 27 to unloading station 22, where the divided solids are discharged (i.e., the heated gas of the flow discharge pushes the divided solids into the unloading station 22 as disclosed in Figure 11, thus enabling discharge of the divided solids), and “the system is closed,” which “conserves energy by allowing thermodynamically required work to be minimized and performed efficiently,” as disclosed in Figures 11, 8-9, 5:34-48, 6:41-42, and 4:61-67.
Applicant’s “Frisch et al. network not enabling discharge of divided solids” argument is unpersuasive because the Rejection for Claim 35 is over Guzdar, in view of Frisch et al., and as shown in the above paragraph, it is the Guzdar part of the network that discloses the functional limitations that Applicant is arguing Frisch et al. does not teach.
Regarding all of Applicant’s above arguments – These arguments are unpersuasive because in response to Applicant’s arguments against the references individually (only arguing what Frisch et al. teaches or does not teach), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (Guzdar, in view of Frisch et al.).
These arguments are also unpersuasive because Guzdar, in view of Frisch et al., discloses Claims 11 and 35, including the limitations under discussion.  (See Rejections for Claims 11 and 35 below)

Response to Amendment
Drawings
The drawings were received on Nov. 19, 2020.  These drawings are acceptable.
The previous objections to the Drawings are withdrawn.  See the “Response to Argument” section above for the reasoning.

Specification
Claim 28 was amended.  The previous objection to the Specification for lack of antecedent basis of the claimed subjection matter is withdrawn.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
The term “pressure reducer” is interpreted in light of the Original Disclosure, and Applicant’s argument that, “Claims 24-28 recite ‘pressure reducers’ which denotes the name of the device and covers a number of elements available to reduce pressure” (see Applicant’s Remarks dated Nov. 19, 2020).  (See Original Disclosure Abstract, Page 2, line 26, to Page 3, line 13, Page 3, line 29, to Page 4, line 5, Figures 1-2, Page 4, lines 11-13 and 23-37, and Original Claims 2-3, 5-6, 12-13 and 15-16) 

Claim Rejections - 35 USC § 112
Claim 28 was amended.  The previous Rejections under § 112(a) for new matter are withdrawn from Claims 28 and 32.
Claims 11, 23, 28, 35-38, and 40-41 were amended.  The previous Rejections under § 112(b) for indefiniteness are withdrawn from Claims 11 and 23-42.  See “Response to Arguments” section above for the reasoning.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A).	Claim 11, and each dependent claim, recites, “A device for continuously feeding or extracting a fluid containing divided solids . . . .”  It is unclear how the device does this “continuously.”
B).	Claim 35, and each dependent claim, recites, “A device for continuously feeding or extracting a fluid containing divided solids . . . .”  It is unclear how the device does this “continuously.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11, 24-35 and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Guzdar (US-4533289-A, Aug. 6, 1985), in view of Frisch et al. (US-20120325128-A1, Dec. 27, 2012).  Guzdar, in view of Frisch et al., are hereinafter known as the Combination.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 11 and 24-34 – Guzdar discloses a device (Figure 11 with the sphincter disclosed in Figures 2-3 and at 2:65-3:1, 3:17-40) for continuously feeding or extracting (feeding, i.e. “a continuous linear pocket feeder for feeding materials from a low pressure to a high pressure region,” see Abstract, lines 1-4) a fluid containing divided solids (coal, i.e. “a continuous linear pocket feeder . . . particularly for feeding coal in a coal conversion process, see Abstract, lines 1-4), the device comprising:
A).	A tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a);
B).	A network (network is the system of interconnected fluid-carrying parts and includes parts used to feed the tube with the fluid, i.e. liquid injection system 154, parts used to extract the fluid from the tube, i.e. high pressure unloading station 22 and liquid discharge station 284, and parts used to circulate the fluid, i.e. circulate the gas via pipes 160 and 160a back upstream, see 5:15-17, i.e. circulate the liquid via tube 286 to the “reservoir,” back upstream to tanks 150a, 150b via liquid injection system 154, see 6:43-48) to feed the tube with the fluid via liquid injection system 154, extract the fluid from the tube, via high pressure unloading station 22 and liquid discharge station 284, and circulate the fluid, i.e. circulate the gas via pipes 160 and 160a back upstream, see 5:15-17, i.e. circulate the liquid via tube 286 to the “reservoir,” back upstream to tanks 150a, 150b via liquid injection system 154, see 6:43-48 (See Figure 11); and
C).	A string of pistons (sealing pistons 12) connected together by a chain (chain 14) and sliding in the tube sealingly, since the disclosed string of pistons is a string of “sealing pistons 12” and the disclosed tube is a “sealing tube 24” (See Figure 11),
D).	Wherein the tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a) comprises
E).	Chambers (Chambers, each chamber being formed between two consecutive sealing pistons 12, in the string of sealing pistons 12 connected together by chain 14) formed in the tube, each of the chambers being formed between two consecutive pistons of the string of pistons, i.e. each chamber being formed between two consecutive sealing pistons 12, in the string of sealing pistons 12 connected together by chain 14 (See Figure 11),
F).	Fluid feeds (see below) distributed from an inlet (inlet where sealing pistons 12 enter sealing tube 24) of the tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a) to a central portion (central portion including first transfer tank 150a) of the tube and staged at increasing pressures towards the central portion (see 1:6-17 for increasing pressures towards the central portion, i.e. first transfer tank 150a; see 5:34-6:4 for decreasing pressure towards the outlet, i.e. where sealing pistons 12 exit sealing tube 24 at liquid discharging station 284), each fluid feed of the fluid feeds at a wall of the tube, as shown below, connecting the network (network is the system of interconnected fluid-carrying parts) to a respective one of a first group (first group of the chambers are chambers upstream of the high-pressure unloading station 22, each chamber having a fluid feed, as shown below) of the chambers (chambers, each chamber being formed between two consecutive sealing pistons 12, in the string of sealing pistons 12 connected together by chain 14) and respectively distributing the fluid at the increasing pressures (see 1:6-17 for increasing pressures towards the central portion, i.e. first transfer tank 150a; see 5:34-6:4 for decreasing pressure towards the outlet, i.e. where sealing pistons 12 exit sealing tube 24 at liquid discharging station 284) to the chambers of the first group (See Figure 11, and see below for fluid feeds of the first group of the chambers),
G).	Fluid vents (see below) distributed from the central portion (central portion including first transfer tank 150a) of the tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a) to an outlet (outlet where sealing pistons 12 exit sealing tube 24 at the liquid discharging station 284) of the tube, opposite to the inlet (inlet where sealing pistons 12 enter sealing tube 24), and staged at decreasing pressures (see 1:6-17 for increasing pressures towards the central portion, i.e. first transfer tank 150a; see 5:34-6:4 for decreasing pressure towards the outlet, i.e. where sealing pistons 12 exit sealing tube 24 at liquid discharging station 284) towards the outlet, each fluid vent of the fluid vents at the wall of the tube and each fluid vent connecting the network to a respective one of a second group (second group of the chambers are chambers upstream of the second transfer tank 150b, each chamber having a fluid vent, as shown below) of the chambers (chambers, each chamber being formed between two consecutive sealing pistons 12, in the string of sealing pistons 12 connected together by chain 14) and respectively discharging the fluid at the decreasing pressures (see 1:6-17 for increasing pressures towards the central portion, i.e. first transfer tank 150a; see 5:34-6:4 for decreasing pressure towards the outlet, i.e. where sealing pistons 12 exit sealing tube 24 at liquid discharging station 284) out of the chambers of the second group (See Figure 11, and see below for fluid vents of the second group of the chambers), and

    PNG
    media_image1.png
    824
    1019
    media_image1.png
    Greyscale


H).	A feed of the divided solids (coal introduced at hopper 20, see 2:47-60) at the inlet (inlet where sealing pistons 12 enter sealing tube 24) of the tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a), as shown in Figure 11, and
I).	The network (network is the system of interconnected fluid-carrying parts and includes parts used to feed the tube with the fluid, i.e. liquid injection system 154, parts used to extract the fluid from the tube, i.e. high pressure unloading station 22 and liquid discharge station 284, and parts used to circulate the fluid, i.e. circulate the gas via pipes 160 and 160a back upstream, see 5:15-17, i.e. circulate the liquid via tube 286 to the “reservoir,” back upstream to tanks 150a, 150b via liquid injection system 154, see 6:43-48) comprises a part in which the fluid flows under pressure through the wall of the tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a) into (via liquid injection system 154) and out of (via pipe 160a, from downstream, back upstream to unloading station 22, see 5:34-48) the central portion (central portion including first transfer tank 150a) of the tube at a flow feed (flow feed is interface from liquid injection system 154 into first transfer tank 150a) and a flow discharge (flow discharge is interface from first transfer tank 150a into pipe 160a) respectively, the flow feed and the flow discharge penetrating the wall of the tube, as shown in Figure 11, and communicating with each other when the string of pistons (sealing pistons 12) is present in the tube, as shown by the flow arrows in Figure 11, the flow discharge also comprising enabling a discharge of the divided solids, as the flow discharge returns fluid back upstream through dryer 27 to unloading station 22, where the divided solids (coal from hopper 20, discharged or unloaded at unloading station 22, see 2:47-60) are discharged and “the system is closed,” which “conserves energy by allowing thermodynamically required work to be minimized and performed efficiently,” as disclosed in Figures 11, 8-9, 5:34-48, 6:41-42, and 4:61-67.
Guzdar discloses the claimed invention except each fluid feed of the fluid feeds is at the wall of the tube instead of penetrating the wall of the tube; and each fluid vent of the fluid vents is at the wall of the tube instead of penetrating the wall of the tube, i.e.:
each fluid feed of the fluid feeds at a wall of the tube; and
each fluid vent of the fluid vents at a wall of the tube.

Regarding Claims 30-32 – Guzdar discloses the pressure reducers (“The dynamic motion of pistons 12 in the sealing tube acts as a pressure reducer,” see Guzdar 3:26-27, i.e. the pressure reducer is the clearance between sealing tube 24 and piston 12), except for the pressure reducers including calibrated valves, i.e.
Claim 30 – wherein the first pressure reducers are calibrated valves.
Claim 31 – wherein the second pressure reducers are calibrated valves.
Claim 32 – wherein the pressure reducers are calibrated valves.

Like Guzdar, Frisch et al. discloses an “apparatus for dispensing or supplying pulverized fuel under pressure to a consumer . . . for instance a high pressure gasification reactor.”  (See Frisch et al. [0010])  (See Guzdar 1:6-17)  Frisch et al. further teaches feeding the fluid “directly via the restriction of the feed line (i.e. analogous to the disclosed tube with its restriction chambers, each restriction chamber being formed between two consecutive sealing pistons 12 sliding within the disclosed tube),” using a “control valve,” “in order to eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner.”  (See Frisch et al. [0010] and Figure 1 with each fixed restriction 3.6 (i.e. disclosed chamber) in pulverized fuel feed lines 3.2 (i.e. the disclosed tube) having fluid fed or withdrawn via control valve 3.4 “in order to eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner.”)
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to add calibrated valves outside and along the Guzdar tube, to feed fluid into or withdraw fluid from the Guzdar tube, as taught by Frisch et al., such that Guzdar, in view of Frisch et al., disclose:
Claim 30 – wherein the first pressure reducers are calibrated valves,
Claim 31 – wherein the second pressure reducers are calibrated valves, and
Claim 32 – wherein the pressure reducers are calibrated valves,

since:
A).	Like Guzdar, Frisch et al. discloses an “apparatus for dispensing or supplying pulverized fuel under pressure to a consumer . . . for instance a high pressure gasification reactor”  (see Frisch et al. [0010])  (see Guzdar 1:6-17); and
B).	Frisch et al. states at [0010], that such a valve arrangement is constructed “in order to eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner,” which would be of interest to Guzdar who, like Frisch et al., is “feeding . . . materials from a low pressure to a high pressure region” (see Guzdar 1:6-17), i.e. from a dispensing vessel to a consumer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the calibrated valves to the tube with conduits penetrating the tube, the conduits serving as fluid feeds and fluid vents, i.e.,
each fluid feed of the fluid feeds penetrating a wall of the tube; and
each fluid vent of the fluid vents penetrating a wall of the tube,

as taught by Frisch et al., because if there were no conduits penetrating the wall of the tube, the calibrated valves would not be able to fulfill their function and “eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner.” (See Frisch et al. [0010] and Figure 1, teaching that each restriction 3.6 (i.e. the disclosed chamber in the tube) in pulverized fuel feed line 3.2 (i.e. the disclosed tube) has fluid fed into or withdrawn from the conduit, serving as a fluid feed or fluid vent, each conduit having control valve 3.4 "in order to eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner”)
Additional Disclosures Include:
Claim 24 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 11, wherein the network (network is the system of interconnected fluid-carrying parts) comprises a fluid-distribution part (includes first transfer tank 150a, and second transfer tank 150b) connecting a source (gas source, see 5:40-42 and 6:37-42; liquid source via liquid injection system 154; and 7:16-26) of the fluid at a pressurized state (i.e., above atmospheric pressure, see 5:34-6:4) to the fluid feeds (fluid feed of each chamber of the chambers, each chamber being formed between two consecutive sealing pistons 12, as shown in Guzdar’s annotated Figures above), the fluid-distribution part comprising feed branch ducts (pipes 160, 160a) respectively connected to the fluid feeds (fluid feed of each chamber of the chambers, each chamber being formed between two consecutive sealing pistons 12, as shown in Guzdar’s annotated Figures above) since each feed branch duct connects to sealing tube 24 with the fluid feeds, and first pressure reducers (“The dynamic motion of pistons 12 in the sealing tube acts as a pressure reducer,” see 3:26-27, i.e. the pressure reducer is the clearance between sealing tube 24 and piston 12, first pressure reducers are on the feed main duct, i.e. sealing tube 24 upstream of first transfer tank 150a, between connections of the feed branch ducts to the main duct, i.e. connections of pipes 160, 160a) respectively imposing the increasing pressures in the feed branch ducts, when, upstream of the first tank 150a, each sealing piston 12 travels forward in sealing tube 24, compressing fluid and increasing its pressure.  (See Figure 11)
Claim 25 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 24, wherein the fluid-distribution part (includes first transfer tank 150a, and second transfer tank 150b) of the network (network is the system of interconnected fluid-carrying parts) comprises a feed main duct (sealing tube 24 upstream of first transfer tank 150a) connected to the source of the fluid at a pressurized state (see Rejection for Claim 24) and also connected to the feed branch ducts (pipes 160, 160a), and the first pressure reducers (“The dynamic motion of pistons 12 in the sealing tube acts as a pressure reducer,” see 3:26-27, i.e. the pressure reducer is the clearance between sealing tube 24 and piston 12, first pressure reducers are on the feed main duct, i.e. sealing tube 24 upstream of first transfer tank 150a, between connections of the feed branch ducts to the main duct, i.e. connections of pipes 160, 160a) are placed on the feed main duct between connections of the feed branch ducts to the feed main duct, as shown in Figure 11, and in Guzdar’s annotated Figures above where the first pressure reducers, i.e. each first pressure reducer being the clearance between its respective piston 12 and the sealing tube 24, is better shown.
Claim 26 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 11, wherein the network (network is the system of interconnected fluid-carrying parts) comprises a discharge part (liquid discharging station 284) connecting a receiver (“reservoir” connected to tube 286, see 6:43-48) of the fluid to the fluid vents (fluid vent of each chamber of the chambers, each chamber being formed between two consecutive sealing pistons 12, as shown in Guzdar’s annotated Figures above), the discharge part comprising vent branch ducts (vent branch ducts, i.e. chambers, each vent branch duct, i.e. chamber, being formed between two consecutive sealing pistons 12, each vent branch duct, i.e. chamber, having a fluid feed and a fluid vent, as shown in Guzdar’s annotated Figures above) respectively connected to the fluid vents, and second pressure reducers (“The dynamic motion of pistons 12 in the sealing tube acts as a pressure reducer,” see 3:26-27, i.e. the pressure reducer is the clearance between sealing tube 24 and piston 12, the second pressure reducers connect the vent branch ducts, i.e. chambers, each chamber formed between two consecutive sealing pistons 12) imposing the decreasing pressures in the vent branch ducts, since pressure is decreasing from “a few atmospheres or more” in the first transfer tank 150a (see 5:34-48 and 1:14-17), to “at or near atmospheric” in the second transfer tank 150b (see 6:1-4), to atmospheric pressure as the sealing pistons exit at the outlet of sealing tube 24, as disclosed in Figure 11.
Claim 27 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 26, wherein the discharge part (liquid discharging station 284) of the network (network is the system of interconnected fluid-carrying parts) comprises a vent main duct (vent main duct includes i) sealing tube 24 downstream of second transfer tank 150b and ii) liquid discharging station 284) connected to the receiver (“reservoir” connected to tube 286, see 6:43-48) of the fluid and also connected to the vent branch ducts (vent branch ducts, i.e. chambers, each vent branch duct, i.e. chamber, being formed between two consecutive sealing pistons 12, each vent branch duct, i.e. chamber, having a fluid feed and a fluid vent, as shown in Guzdar’s annotated Figures above, the vent branch ducts in i) sealing tube 24 downstream of second transfer tank 150b and ii) liquid discharging station 284), and the second pressure reducers (“The dynamic motion of pistons 12 in the sealing tube acts as a pressure reducer,” see 3:26-27, i.e. the pressure reducer is the clearance between sealing tube 24 and piston 12, the second pressure reducers connect the vent branch ducts, i.e. chambers, each chamber formed between two consecutive sealing pistons 12, the vent branch ducts in i) sealing tube 24 downstream of second transfer tank 150b and ii) liquid discharging station 284) are placed on the vent main duct between connections of the vent branch ducts to the vent main duct, as disclosed in Figures 11 and 8, since each clearance between its respective sealing piston and sealing tube, i.e. vent main duct, is placed on the vent main duct, and each clearance between its respective sealing piston and sealing tube is between i) two vent branch ducts, i.e. two consecutive chambers, each chamber formed between two consecutive sealing pistons 12, and ii) the vent main duct, i.e. sealing tube 24.  (See Figures 11 and 8)
Claim 28 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 11, wherein the network (network is the system of interconnected fluid-carrying parts) comprises a fluid-distribution and discharge part (fluid-distribution and discharge part is network, i.e. system of interconnected fluid-carrying parts, disclosed in Figure 11) comprising branch ducts (branch ducts, i.e. chambers, each branch duct, i.e. chamber, being formed between two consecutive sealing pistons 12, each branch duct, i.e. chamber, having a fluid feed and a fluid vent, as shown in Guzdar’s annotated Figures above) respectively connecting the fluid vents to the fluid feeds as shown in Guzdar’s annotated Figures above, a common duct (common duct, i.e. tube, is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a) connecting a receiver (“reservoir” connected to tube 286, see 6:43-48) of the fluid to the branch ducts, via fluid exiting the common duct at liquid discharging station 284 connected to tube 286 and the receiver, i.e. “reservoir,” and the fluid being returned from the receiver back upstream to the common duct at “tanks 150a and 150b,” see 6:43-48, and pressure reducers (“The dynamic motion of pistons 12 in the sealing tube acts as a pressure reducer,” see 3:26-27, i.e. the pressure reducer is the clearance between sealing tube 24 and piston 12) placed on the common duct between connections to the branch ducts and imposing the increasing and the decreasing pressures in the branch ducts, since the pressure reducers impose increasing pressure between the connections of the two branch ducts to the common duct, on the common duct’s upstream side (see 1:5-17) and since the pressure reducers impose decreasing pressure between the two connections of the two branch ducts to the common duct, on the common duct’s downstream side (1:55-2:8).  (See Figures 11 and 8)
Claim 29 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 11, wherein the network (network is the system of interconnected fluid-carrying parts) comprises bypass pipes (pipes 160, 160a) having opposite ends connected to the tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a) and the bypass pipes penetrating the wall of the tube, the bypass pipes which extend alongside the tube between the flow feed (flow feed is interface from liquid injection system 154 into first transfer tank 150a) and the flow discharge (flow discharge is interface from first transfer tank 150a into pipe 160a), and the bypass pipes in which the fluid flows under pressure as indicated by the flow arrows.  (See Figure 11)
Claim 30 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to claim 24, wherein the first pressure reducers are calibrated valves.  (See Rejection for Claim 11)
Claim 31 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to claim 26, wherein the second pressure reducers are calibrated valves.  (See Rejection for Claim 11)
Claim 32 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to claim 28, wherein the pressure reducers are calibrated valves.  (See Rejection for Claim 11)
Claim 33 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 11, wherein the fluid feeds and fluid vents are staged at regular and equal distances, and the pistons (sealing pistons 12) are remote from each other by the distances, as disclosed in Guzdar’s annotated Figures above.
Claim 34 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 11, wherein the fluid is a liquid, i.e. water displacing gas, as disclosed at 1:6-17 and 1:45-2:8.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 35 and 37-42 – Guzdar discloses a device (Figure 11 with the sphincter disclosed in Figures 2-3 and at 2:65-3:1, 3:17-40) for continuously feeding or extracting (feeding, i.e. “a continuous linear pocket feeder for feeding materials from a low pressure to a high pressure region,” see Abstract, lines 1-4) fluid containing divided solids (coal, i.e. “a continuous linear pocket feeder . . . particularly for feeding coal in a coal conversion process, see Abstract, lines 1-4), the device comprising:
A).	A tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a);
B).	A network (network is the system of interconnected fluid-carrying parts and includes parts used to feed the tube with the fluid, i.e. liquid injection system 154, parts used to extract the fluid from the tube, i.e. high pressure unloading station 22 and liquid discharge station 284, and parts used to circulate the fluid, i.e. circulate the gas via pipes 160 and 160a back upstream, see 5:15-17, i.e. circulate the liquid via tube 286 to the “reservoir,” back upstream to tanks 150a, 150b via liquid injection system 154, see 6:43-48) to feed the tube with the fluid via liquid injection system 154, extract the fluid from the tube, via high pressure unloading station 22 and liquid discharge station 284, and circulate the fluid, i.e. circulate the gas via pipes 160 and 160a back upstream, see 5:15-17, i.e. circulate the liquid via tube 286 to the “reservoir,” back upstream to tanks 150a, 150b via liquid injection system 154, see 6:43-48 (See Figure 11); and
C).	A string of pistons (sealing pistons 12) connected together by a chain (chain 14) and sliding in the tube sealingly, since the disclosed string of pistons is a string of “sealing pistons 12” and the disclosed tube is a “sealing tube 24” (See Figure 11),
D).	Wherein the tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a) comprises
E).	Chambers (Chambers, each chamber being formed between two consecutive sealing pistons 12, in the string of sealing pistons 12 connected together by chain 14) formed in the tube, each of the chambers being formed between two consecutive pistons of the string of pistons, i.e. each chamber being formed between two consecutive sealing pistons 12, in the string of sealing pistons 12 connected together by chain 14 (See Figure 11),
F).	Fluid feeds (see below) distributed from an inlet (inlet where sealing pistons 12 enter sealing tube 24) of the tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a) to a central portion (central portion including first transfer tank 150a) of the tube and staged at increasing pressures towards the central portion (see 1:6-17 for increasing pressures towards the central portion, i.e. first transfer tank 150a; see 5:34-6:4 for decreasing pressure towards the outlet, i.e. where sealing pistons 12 exit sealing tube 24 at liquid discharging station 284), each fluid feed of the fluid feeds at a wall of the tube, as shown below, connecting the network (network is the system of interconnected fluid-carrying parts) to a respective one of a group (group of the plurality of chambers are chambers upstream of the high-pressure unloading station 22, each chamber having a fluid feed, as shown below) of the chambers (chambers, each chamber being formed between two consecutive sealing pistons 12, in the string of sealing pistons 12 connected together by chain 14) and respectively distributing the fluid at the increasing pressures (see 1:6-17 for increasing pressures towards the central portion, i.e. first transfer tank 150a; see 5:34-6:4 for decreasing pressure towards the outlet, i.e. where sealing pistons 12 exit sealing tube 24 at liquid discharging station 284) to the chambers of the group (See Figure 11, and see below for fluid feeds of the first group of the plurality of chambers), and

    PNG
    media_image2.png
    823
    1019
    media_image2.png
    Greyscale

G).	A feed of the divided solids (coal introduced at hopper 20, see 2:47-60) at the inlet (inlet where sealing pistons 12 enter sealing tube 24) of the tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a), as shown in Figure 11, and
H).	The network (network is the system of interconnected fluid-carrying parts and includes parts used to feed the tube with the fluid, i.e. liquid injection system 154, parts used to extract the fluid from the tube, i.e. high pressure unloading station 22 and liquid discharge station 284, and parts used to circulate the fluid, i.e. circulate the gas via pipes 160 and 160a back upstream, see 5:15-17, i.e. circulate the liquid via tube 286 to the “reservoir,” back upstream to tanks 150a, 150b via liquid injection system 154, see 6:43-48) comprises a part in which the fluid flows under pressure through the wall of the tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a) into (via liquid injection system 154) and out of (via pipe 160a, from downstream, back upstream to unloading station 22, see 5:34-48) the central portion (central portion including first transfer tank 150a) of the tube at a flow feed (flow feed is interface from liquid injection system 154 into first transfer tank 150a) and a flow discharge (flow discharge is interface from first transfer tank 150a into pipe 160a) respectively, the flow feed and the flow discharge penetrating the wall of the tube, as shown in Figure 11, and communicating with each other when the string of pistons (sealing pistons 12) is present in the tube, as shown by the flow arrows in Figure 11, the flow discharge also enabling a discharge of the divided solids, as the flow discharge returns fluid back upstream through dryer 27 to unloading station 22, where the divided solids (coal from hopper 20, discharged or unloaded at unloading station 22, see 2:47-60) are discharged and “the system is closed,” which “conserves energy by allowing thermodynamically required work to be minimized and performed efficiently,” as disclosed in Figures 11, 8-9, 5:34-48, 6:41-42, and 4:61-67.
Guzdar discloses the claimed invention except each fluid feed of the fluid feeds is at the wall of the tube instead of penetrating the wall of the tube, i.e.:
each fluid feed of the fluid feeds at a wall of the tube.

Regarding Claim 40 – Guzdar discloses the pressure reducers (“The dynamic motion of pistons 12 in the sealing tube acts as a pressure reducer,” see 3:26-27, i.e. the pressure reducer is the clearance between sealing tube 24 and piston 12, pressure reducers are on the feed main duct, i.e. sealing tube 24 upstream of first transfer tank 150a, between connections of the feed branch ducts to the main duct, i.e. connections of pipes 160, 160a), except for the pressure reducers including calibrated valves, i.e.
Claim 40 – wherein the pressure reducers are calibrated valves.

Like Guzdar, Frisch et al. discloses an “apparatus for dispensing or supplying pulverized fuel under pressure to a consumer . . . for instance a high pressure gasification reactor.”  (See Frisch et al. [0010])  (See Guzdar 1:6-17)  Frisch et al. further teaches feeding the fluid “directly via the restriction of the feed line (i.e. analogous to the disclosed tube with its restriction chambers, each restriction chamber being formed between two consecutive sealing pistons 12 sliding within the disclosed tube),” using a “control valve,” “in order to eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner.”  (See Frisch et al. [0010] and Figure 1 with each fixed restriction 3.6 (i.e. disclosed chamber) in pulverized fuel feed lines 3.2 (i.e. the disclosed tube) having fluid fed or withdrawn via control valve 3.4 “in order to eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner.”)
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to add calibrated valves outside and along the Guzdar tube, to feed fluid into or withdraw fluid from the Guzdar tube, as taught by Frisch et al., such that Guzdar, in view of Frisch et al., disclose:
Claim 40 – wherein the pressure reducers are calibrated valves,

since:
A).	Like Guzdar, Frisch et al. discloses an “apparatus for dispensing or supplying pulverized fuel under pressure to a consumer . . . for instance a high pressure gasification reactor”  (see Frisch et al. [0010])  (see Guzdar 1:6-17); and
B).	Frisch et al. states at [0010], that such a valve arrangement is constructed “in order to eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner,” which would be of interest to Guzdar who, like Frisch et al., is “feeding . . . materials from a low pressure to a high pressure region” (see Guzdar 1:6-17), i.e. from a dispensing vessel to a consumer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the calibrated valves to the tube with conduits penetrating the tube, the conduits serving as fluid feeds and fluid vents, i.e.,
each fluid feed of the fluid feeds penetrating a wall of the tube,

as taught by Frisch et al., because if there were no conduits penetrating the wall of the tube, the calibrated valves would not be able to fulfill their function and “eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner.” (See Frisch et al. [0010] and Figure 1, teaching that each restriction 3.6 (i.e. the disclosed chamber in the tube) in pulverized fuel feed line 3.2 (i.e. the disclosed tube) has fluid fed into or withdrawn from the conduit, serving as a fluid feed or fluid vent, each conduit having control valve 3.4 "in order to eliminate or attenuate pressure differences between the dispensing vessel and the consumer” in a “controllable manner”)
Additional Disclosures Include:
Claim 37 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 35, wherein the network (network is the system of interconnected fluid-carrying parts) comprises a fluid-distribution part (includes first transfer tank 150a, and second transfer tank 150b) connecting a source (gas source, see 5:40-42 and 6:37-42; liquid source via liquid injection system 154; and 7:16-26) of the fluid at a pressurized state (i.e., above atmospheric pressure, see 5:34-6:4) to the fluid feeds (fluid feed of each chamber of the chambers, each chamber being formed between two consecutive sealing pistons 12, as shown in Guzdar’s annotated Figures above), the fluid-distribution part comprising feed branch ducts (pipes 160, 160a) respectively connected to the fluid feeds (fluid feed of each chamber of the chambers, each chamber being formed between two consecutive sealing pistons 12, as shown in Guzdar’s annotated Figures above) since each feed branch duct connects to sealing tube 24 with the fluid feeds, and pressure reducers (“The dynamic motion of pistons 12 in the sealing tube acts as a pressure reducer,” see 3:26-27, i.e. the pressure reducer is the clearance between sealing tube 24 and piston 12, first pressure reducers are on the feed main duct, i.e. sealing tube 24 upstream of first transfer tank 150a, between connections of the feed branch ducts to the main duct, i.e. connections of pipes 160, 160a) respectively imposing the increasing pressures in the feed branch ducts, when, upstream of the first tank 150a, each sealing piston 12 travels forward in sealing tube 24, compressing fluid and increasing its pressure.  (See Figure 11)
Claim 38 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 35, wherein the fluid-distribution part (includes first transfer tank 150a, and second transfer tank 150b) of the network (network is the system of interconnected fluid-carrying parts) comprises a feed main duct (sealing tube 24 upstream of first transfer tank 150a) connected to the source of the fluid at a pressurized state (see Rejection for Claim 37) and also connected to the feed branch ducts (pipes 160, 160a), and the pressure reducers (“The dynamic motion of pistons 12 in the sealing tube acts as a pressure reducer,” see 3:26-27, i.e. the pressure reducer is the clearance between sealing tube 24 and piston 12, first pressure reducers are on the feed main duct, i.e. sealing tube 24 upstream of first transfer tank 150a, between connections of the feed branch ducts to the main duct, i.e. connections of pipes 160, 160a) are placed on the feed main duct between connections of the feed branch ducts to the feed main duct, as shown in Figure 11, and in Guzdar’s annotated Figures above where the plurality of pressure reducers, i.e. each first pressure reducer being the clearance between its respective piston 12 and the sealing tube 24, is better shown.
Claim 39 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 35, wherein the network (network is the system of interconnected fluid-carrying parts) comprises bypass pipes (pipes 160, 160a) having opposite ends connected to the tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a) and penetrating the wall of the tube, the bypass pipes which extend alongside the tube between the flow feed (flow feed is interface from liquid injection system 154 into first transfer tank 150a) and the flow discharge (flow feed is interface from liquid injection system 154 into first transfer tank 150a), and the bypass pipes in which the fluid flows under pressure as indicated by the flow arrows.  (See Figure 11)
Claim 40 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to claim 37, wherein the pressure reducers are calibrated valves.  (See Rejection for Claim 35)
Claim 41 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 35, comprising:
fluid vents (see Guzdar’s annotated Figures above) arranged in the tube (tube is sealing tube 24, with i) the sphincter upstream of unloading station 22, as disclosed in Figures 2-3 and 11, and at 2:65-3:1 and 3:17-40, ii) the first transfer tank 150a, iii) the second transfer tank 150b, and iv) the liquid discharging station 284, disclosed in Figures 11 and 8-9 and at 5:61-66 where “the pressure in the second tank 150b must be lower than the first” tank 150a), as disclosed in Guzdar’s annotated Figures above,
wherein the fluid feeds and fluid vents are staged at regular and equal distances, and the pistons (sealing pistons 12) of the string of pistons are remote from each other by the distances, as disclosed in Guzdar’s annotated Figures above.
Claim 42 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 35, wherein the fluid is a liquid, i.e. water displacing gas, as disclosed at 1:6-17 and 1:45-2:8.

Claims 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Guzdar, in view of Frisch et al., as applied to Claims 11 and 35, respectively, in further view of Vincent (US-2907480-A, Oct. 6, 1959).
The claims are each directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claim 23 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 11, wherein an edge of each of the pistons is provided with a seal in the shape of an O-ring, the seal rubbing on an internal face of the tube, the chambers being hermetically separated from each other when the “clearance between the pistons and the sealing tube . . . is below a calculable value, dependent on chain speed and trapped gas, then gas leakage upstream is . . . zero.”  (See Guzdar 3:5-10, and Figure 2 for piston 12’s seal in the shape of an O-ring)
Guzdar discloses the claimed invention except for the disclosed seal, in the shape of an O-ring, being an O-ring.
Like Guzdar, Vincent discloses a linear pocket feeder, i.e. a “conveyer[[s]] adapted to transport materials into a high pressure chamber.”  (See Vincent 1:15-17)  (See Guzdar 1:6-17)  Vincent further discloses (see Vincent Figure 1 and 1:58-64) that the edge of each of the pistons (carriers 28) is provided with “circumferential recesses” and “[r]ings 32 (the disclosed O-rings) are provided within the recesses,” such that the “rings may be slightly deformed as the carrier passes through the housing (i.e. the disclosed tube) to insure a pressure-tight fit,” that Guzdar is seeks.  (See Guzdar 3:5-10, and Figure 2 for piston 12’s seal in the shape of an O-ring)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the Combination’s seal, in the shape of an O-ring, to be an O-ring seal, i.e.
wherein an edge of each of the pistons is provided with an O-ring,
as taught by Vincent since Vincent shows in Figure 1 and states at 1:58-64, that the O-rings are provided so that the “rings may be slightly deformed as the carrier passes through the housing (i.e. the disclosed tube) to insure a pressure-tight fit,” and the Combination seeks such a pressure-tight fit (see Guzdar 3:5-10, and Figure 2 for piston 12’s seal in the shape of an O-ring).
Regarding Claim 36 – The Combination discloses the device for continuously feeding or extracting a fluid containing divided solids according to Claim 35, and the Combination, in view of Vincent, disclose wherein an edge of each of the pistons of the string of pistons is provided with an O-ring rubbing on an internal face of the tube, the chambers being hermetically separated from each other.  (See Rejection for Claim 23)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Guzdar, the primary reference used above, discloses two related patents (see Guzdar 1:24-27).
A).	Hannoosh et al. (US-4379670-A, Apr. 12, 1983).
B).	Harvey et al. (US-4410429-A, Oct. 18, 1983).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        2/24/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779